Title: To James Madison from James Monroe, 6 June 1801
From: Monroe, James
To: Madison, James


Dear Sir
Richmond June 6. 1801
I have yours of the 1st. and have since seen Mr. Callendar with whom I had much conversation, in which I endeavored to tranquilize his mind, and bring him to view the cause of his disquietude with more temper and candor. I retrac’d the commencment of his acquaintance with the person on whom his displeasure chiefly rested, to shew there was no period at which the attentions of that person were not friendly to him, and prompted by disinterested, friendly & humane motives. That this was true prior to a late political change, and was equally so, since. I dwelt particularly on remission of the fine, the dismission of the Marshall, and order for payment, notwithstanding the embarrassment thrown in its way by the Marshall; intimated I shod. not be surprised to see an attack on the Executive for those proofs of attention from the enemies of republican govt., altho’ they produc’d no acknowledgment from him. That He (Callr) was independant had served the cause from principle, and had no greater claim on that person than on any other citizen for those services. He admitted he viewd the subject in the same light, & if I had understood him otherwise, that I had mistaken him. Still he added that some little office wod. greatly accomodate him, and without one he did not know how he shod. subsist. That he was tired of the press &ca. That with respect to the fine he shod. never apply to the Marshall for it. On the point of his future subsistence or course of life I cod. say nothing; on that of the fine I promised to confer with the present Marshall and by means of him sound the late one, whether he wod. repay the money in obedience to the order of the treasury department, and communicate the result in a few days. Relative to his future course of life a project, he said, occurrd on which he begged my candid advice. Did I think he cod. succeed in the law, if he wod. study it 6. or 8. months. He sd. he cod. bestow the time and attention necessary, and thought he cod. soon make as much noise as Copland & others. He hoped some eminent practitioner wod. direct his studies. I promisd him an answer on this point also, when I gave one on the other. I have since seen Edmund Randolph who promised to perform the office with the late Marshall I had expected of the present one. I hope the fine will be repaid, and that cause of inquietude removed. It is probable he might succeed in the law. I see no objection to his making the experiment, especially if his friends wod. contribute a fund to defray the expence of his board & cloathing for a year. You shall hear from me on this subject agn soon; I write in haste for Mr. Beckley who leaves this in the morning. Our best regards to Mrs. Madison. Yr. fnd.
Jas. Monroe
 

   
   RC (DLC). Cover marked private by Monroe; sent “By Mr. Beckley.”



   
   A renowned Richmond lawyer, Charles Copland stood with John Wickham and William Wirt at the head of the bar in early nineteenth-century Virginia. His income from legal practice in 1800 and 1801 exceeded $6,000 (Anna Melissa Graves, “Extracts from Diary of Charles Copland,” WMQWilliam and Mary Quarterly., 1st ser., 14 [1905–6]: 44–47ff.).


